—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Smith, J.), entered September 3, 1991, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment dismissing the complaint, the defendant submitted a copy of a release signed by the plaintiff of any personal injury claim against the defendant. We agree with the Supreme Court that the plaintiff failed to raise a triable issue of fact to relieve her of the release of her personal injury claim (see generally, Mangini v McClurg, 24 NY2d 556). Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.